THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATE TO THE OBLIGATION OF THE COMPANY TO PAY THE SENIOR DEBT (AS DEFINED IN SECTION 13 HEREIN BELOW) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, SECTION 13 BELOW. This Note and the Buyer Common Stock issuable upon conversion hereof (until such time, if any, as such Buyer Common Stock is registered with the Securities and Exchange Commission pursuant to an effective registration statement) have not been registered under the Securities Act of 1933, as amended (the “Act”), or any state securities laws, and may not be sold, offered for sale of otherwise transferred unless registered or qualified under the Act and applicable state securities laws or unless the Company receives an opinion, in form and from counsel reasonably acceptable to the Company, that registration, qualification or other such actions are not required under any such laws. SUBORDINATED PURCHASE NOTE $ Maturity Date: Issue Date: June [], 2010 September [], 2015 FOR VALUE RECEIVED, Unify Corporation, a Delaware corporation (the “Company”) hereby promises to pay to the order of or its successors, assigns and legal representatives (the “Holder”), at , or at such other location as the Holder may designate from time to time, the aggregate principal sum of $ ( Dollars), in lawful money of the United States of America, together with interest thereon at an annual interest rate of eight percent (8%), provided that upon the occurrence of and during the continuance of an Event of Default the annual interest rate shall increase to thirteen percent (13%). 1. 1. Company Notes. This Subordinated Purchase Note (the “Note”) is one of a series of Notes of like tenor in the aggregate principal amount of $5,000,000 issued by the Company pursuant to the terms of that certain Agreement and Plan of Merger (the “Merger Agreement”), dated June , 2010 (the “Issue Date”), by and among the Company, Unify Acquisition Corp., a wholly owned subsidiary of the Company and Strategic Office Solutions, Inc., a California corporation. Capitalized terms used herein shall have the respective meanings ascribed thereto in the Merger Agreement unless otherwise defined herein. 2. Calculation of Interest. Interest hereunder shall be calculated on the basis of a 365-day year for the actual number of days elapsed. Interest shall be calculated on a simple interest basis and shall accrue daily. 3. Payments. Interest shall accrue but not be paid until Section 13 terminates in accordance with Section 13(n). Accrued but unpaid interest shall be paid on the first Business Day of the fiscal quarter of the Company commencing after the termination of Section 13 and shall thereafter be paid quarterly, in arrears. Subject to Section 13, the principal amount, and any accrued but unpaid interest, shall be due and payable on the earlier of (x) September , 2015 and (y) the date ninety (90) days after the Senior Debt has been fully and finally paid and all lending and other credit commitments under the Loan Agreement and the other Loan Documents have terminated (the “Maturity Date”). 4. Prepayment. Any prepayments hereunder shall be applied first, to the payment of any expenses then owed to the Holder, second, to accrued interest on this Note and third, to the payment of the principal amount outstanding under this Note. The Company shall have no right to make any prepayment of all or any portion of this Note unless the Company makes a simultaneous prepayment of the other Notes pari passu. The Note may be prepaid at any time without penalty, provided that the Company will give the Holder not less than fifteen (15) days advance written notice of prepayment. 5. Conversion. (a) Optional Conversion. Subject to the provisions hereof, at any time following the twenty-first (21st) day after the Company has sent to its stockholders an information statement under Regulation 14C of the Securities Exchange Act of 1934 with respect to the action by written consent of holders of a majority of the outstanding Buyer Common Stock to authorize the issuance of Buyer Common Stock issuable upon conversion of this Note, and so long as (i) the Buyer Common Stock is authorized for listing or quotation on a national securities exchange, Nasdaq or the Over-the-Counter Bulletin Board or the “pink sheets,” and (ii) all or a portion of the principal amount of this Note remains outstanding, either the Holder or the Company may at its election convert this Note into the number of fully paid and non-assessable shares (the “Conversion Shares”) of Buyer Common Stock equal to the aggregate outstanding principal amount due under this Note (plus accrued interest) divided by the Conversion Price (as defined below), by notice of conversion and surrender (or, in the case of a Company-elected conversion, request for surrender) of this Note at the principal office of the Company, or such other office or agency of the Company as it may reasonably designate by written notice to the Holder, during normal business hours on any Business Day.
